Title: [To Thomas Jefferson from George Muter, 26 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 26 Feb. 1781. War Office Journal (Vi) contains the following entry under this date: “Letter to the Governor, informing him of Col. Gibson’s men being to the southward, except about 10 or 12 that were left sick, and are at Chesterfield Courthouse; and that the first Captain of that Regiment is to the southward, Capt. Browne is the second, and Capt. Hamilton, the third is at Petersburg.” Letter not located.]
